DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/08/21, has been entered. Claims 1-15 are pending and under examination. Claims 4, 6, 8, and 12-14 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 09/30/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

4.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.

Objection to Specification
5. The disclosure is objected to because of the following informalities: missing sequence identifiers in Table 3 for all sequences having 10 or more nucleotides (see MPEP 2421.02). Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 5, 7, and 12, the phrase "such as" renders each of these claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Thus, clarification is required.
In addition, claim 1 is drawn to a gene cluster, wherein the gene cluster includes all of the nucleotide sequences of 1 to 19 (i.e. see line 2); however, sequences 1 to 19 are not actually nucleotide sequences, but rather are the sequences of amino acids (i.e. sequences of the corresponding encoded proteins). Thus, claim 1 is unclear because it refers to SEQ ID NO: 1-19 as nucleic acids when they are not; and thus, clarification is required to clearly ascertain the metes and bounds of the claims. Similar terminology issues are found in claims 2, 3, 4, and 6.
Claim 15, refers “... or an analogue thereof” (regarding chelocardin); which introduces ambiguity of scope because it is unclear to what degree of modification would be included vs. excluded for this limitation. Thus, clarification is required to ascertain the metes and bounds of the claim (i.e. which analogues? and/or how much structural change is permitted?).
Other dependent claims do not clarify the issues identified above.

Claim Rejections – 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9. Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims appear to be (i.e. see 112(b) rejection above) drawn to methods and products, such as, host cells comprising DNA constructs comprising gene clusters of nucleotide sequences encoding polypeptide sequences involved in the biosynthesis of tetracycline (in general) and/or chelocardin and/or analogues thereof (specifically), wherein the gene cluster includes nucleic acids sequences encoding 19 to 24 amino acid sequences with as little as 80% sequence identity to the sequences identified as SEQ ID NO: 1-24, but with the functional properties of its corresponding fully described sequence including, ultimately, the biosynthetic production of tetracycline, chelocardin and/or analogues of chelocardin. Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the generically claimed host cells; and/or the generically claimed tetracyclines and analogues; and/or the lack of guidance regarding sequence “variants” (i.e. which 20% of amino acids may be substituted within a claimed sequence while maintaining its functional property); and/or the lack of guidance regarding polynucleotides back-translated from polypeptide sequences and/or 80% variants thereof; and (2) the claimed genus has substantial variation because of the numerous combinations and permutations permitted. 
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not, for example, disclose a correlation between the necessary structure of any one of the 24 polypeptides or any back-translated polynucleotides (e.g. which amino acids must be maintained and which may be substituted in a variant; and/or the back-calculated polynucleotides based on the degeneracy of the genetic code, see below) and the claimed function to be maintained (e.g. for protein sequences: having the same functional property of the full length protein identified by sequence number, e.g. see claim 1; and/or the heterologous production of a tetracycline, in general; and/or chelocardin, specifically; and/or any analogues thereof; see claims 14-15; and for polynucleotides the functional ability to encode the corresponding protein).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids or subsequences within SEQ ID NO: 1-24 that must be retained in order to maintain the claimed functional activity and does not describe any DNA constructs that actually encode either the full-length sequences or any sequence variants having up to 20% of the amino acids substituted, with any one of the other 19 naturally occurring amino acids. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the characteristics (i.e. functional properties) of the ability to heterologously produce a tetracycline, in general; and/or chelocardin or analogues thereof, specifically; is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic (i.e. polypeptide variants and/or the back-translated polynucleotides for said variants) and mixed-and-matched with other variants because, without an art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Thus, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes the “surprising finding” that the chelocardin biosynthetic cluster from a wild-type chelocardin producer Amcolatopsis sulphurea comprises a gene (chdY) that “seems to be essential” for the formation of the basic tetracyclic scaffold and is expressed together with the chdOII gene as a fusion protein (see page 2; Table 1; and Figure 1). However, as claimed, the independent claim does not require either element because it allows for variations of each amino acid sequence and has no limitations on positioning (i.e. compare to dependent claim 4 and/or 7).  The specification describes the discovery of previously undescribed regulatory genes within the chelocardin biosynthetic gene cluster (see page 24; Table 1 and Figure 2); however, these regulatory genes do not appear to be required by the independent claims (i.e. compare to dependent claims 2 and 3). The specification does provide complete structural information for the use of nucleic acid sequences encoding the amino acid sequences of SEQ ID NOs: 1-24, used to produce chelocardin in Streptomyces albus del14 (e.g. see Figure 6). However, the claims, as written, also encompass partial structures of SEQ ID NOs: 1-24 (e.g. 80% sequence variants) and the polynucleotides encoding them, but the specification does not adequately describe any variants of any sequences having both 80% similarity and the claimed functions (i.e. either the protein’s function, or the nucleic acid’s function of encoding said protein, or the production of tetracycline in general, or the production of chelocardin and/or any analogues thereof in generically claimed host cells).  Further, the specification does not adequately describe the use of host cells other than Streptomyces albus del14 (see page 41; and Table 2) or a nexus between the limited results achieved with S. albus and any other host cells for the claimed functions (i.e. production of tetracycline in general, or the production of chelocardin and/or any analogues thereof). Thus, the specification does not adequately describe the production of tetracyclines other than chelocardin. The specification does not adequately describe the production of analogues of chelocardin. Accordingly, the specification also does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the genus. 
Consequently, based on this lack of information within the specification, there is evidence that a representative number and a representative variety of the nucleic acid constructs encoding the numerous protein sequence variations with both the claimed structural attributes (i.e. either the amino acid sequence or the back-translated nucleic acid sequence) and required functional properties (i.e. either the protein’s function, or the nucleic acid’s function of encoding said protein, or the production of tetracycline in general, or the production of chelocardin and/or any analogues thereof), have not yet been identified. Yet, MPEP 2163 which states an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004); emphasis added.  
Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of heterologous production of chelocardin in an S. albus del14 bacterial host strain, comprising nucleic acids encoding for each and all of the fully described sequences identified as SEQ ID NO: 1-24, as they are found in the naturally occurring gene cluster; as either a sufficient number and/or a sufficient variety of “representative species” for all of the other 80% sequence variations, mixed-and-matched in numerous combinations, without any limitation on positioning, in numerous other host cells, such as yeast or other eukaryotic hosts, or even in other bacterial host cells, yielding any other tetracyclines, in general, or chelocardin, specifically, or poorly describe analogues of chelocardin, encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus as claimed.
With regards to the state of the art, the heterologous production of chelocardin was still under development and thus, necessarily unpredictable, as evidenced by, for example, Lukezic et al. 2013 (Identification of the chelocardin biosynthetic gene cluster from Amycolatopsis sulphurea: a platform for producing novel tetracycline antibiotics; Microbiology 159: 2524-2532) teaches chelocardin (CHD) is an atypical tetracycline prepared by the rare actinobacterium Amycolatopsis sulphurea with a yet-to-be identified mechanism of action (e.g. page 2525 and Figure 1). Lukezic teaches that CHD contains a number of unusual characteristics such as planarity of the tetracyclic rings, hydrophobicity, substituent groups and starter moieties wherein collectively the required enzymes deliver a molecule with different aromatization of ring carbons (e.g. see page 2531, conclusions). Furthermore, given the highly diverse nature of nucleic acid molecules, even one of skill in this art cannot envision the structure of a corresponding nucleotide sequence by only knowing what it encodes, as evidenced by the art, for example, see Edelman et al. 2001 (Degeneracy and complexity in biological systems; PNAS 98(24): 13763-13768). In summary, a specific protein sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding protein sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for a particular amino acid. Thus, a description of the amino acid per se, does not provide sufficient written description of the codon encoding that amino acid because the one-to-one correspondence is unidirectional, i.e., from codon forward to the amino acid, but not from amino acid back-translated to the codon. Thus, the specification does not adequately describe any of the structures of the numerous nucleic acid sequences claimed by their capacity to encode the claimed protein sequence variants.  Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its full sequence and/or critical domains within its full sequence) and therefore does not provide adequate written description support for which structural features of the polypeptide and/or polynucleotide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions).
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections – 35 USC § 112
10. Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for products and methods for the biosynthetic production of chelocardin in a Streptomyces albus host cell comprising a gene cluster comprising the nucleic acids encoding for each of the amino acid sequences of SEQ ID NOs: 1-24; the specification does not reasonably provide enablement for biosynthetic production of other tetracyclines using poorly defined sequence variants in generically claimed host cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention appears to be (i.e. see 112(b) rejection above) host cells (and methods of using) comprising DNA constructs comprising gene clusters of nucleotide sequences encoding polypeptide sequences involved in the biosynthesis of tetracycline (in general) and/or chelocardin and/or analogues thereof (specifically), wherein said gene cluster includes nucleic acids sequences encoding 19 to 24 amino acid sequences with as little as 80% sequence identity to the sequences identified as SEQ ID NO: 1-24 but with the functional properties of its corresponding fully described sequence including, ultimately, the biosynthetic production of tetracycline, chelocardin and/or analogues of chelocardin. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (e.g. each of the fully described sequences used in one host cell to produce one type of tetracycline) what other species may or may not work; see MPEP 2164.03.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous products and methods comprising numerous host cells to produce numerous tetracyclines including the use of partial structures of the claimed sequence variations.  Therefore, without guidance on which of the structural components are required (e.g. which 80% of the amino acids must be conserved) to maintain their claimed functions (e.g. heterologous production of chelocardin) and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the structures work. Accordingly, undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides complete structural information for the use of nucleic acids encoding the well-defined amino acid sequences of SEQ ID NOs: 1-24 in Streptomyces albus for the production of chelocardin. The specification does not sufficiently disclose amino acid sequences wherein 20% of the amino acids are substituted, while maintaining the functional properties, and does not sufficiently disclose any nucleic acids encoding any of these variants. The specification discloses a “surprising finding” that the chelocardin biosynthetic cluster from a wild-type chelocardin producer Amycolatopsis sulphurea comprises a gene (chdY) that “seems to be essential” for the formation of the basic tetracyclic scaffold and is expressed together with the chdOII gene as a fusion protein (see page 2; Table 1; and Figure 1). However, as claimed, the independent claim does not require either element because it allows for variations of each amino acid sequence and has no limitations on positioning (i.e. compare to dependent claims 4 and/or 7).  The specification discloses a discovery of previously undescribed regulatory genes within the chelocardin biosynthetic gene cluster (see page 24; Table 1 and Figure 2); however, these regulatory genes are not required by the independent claim (i.e. compare to dependent claims 2 and 3). The specification provides complete structural information for the use of nucleic acid sequences encoding amino acid sequences of SEQ ID NOs: 1-24 to produce chelocardin in Streptomyces albus del14 (e.g. see Figure 6). However, the claims, as written, also encompass partial structures of SEQ ID NOs: 1-24 (e.g. 80% sequence variants) and the polynucleotides encoding them, but the specification does not sufficiently disclose any variants of any sequences having both 80% similarity and the claimed functions (i.e. either the protein’s function, or the nucleic acid’s function of encoding said protein, or the production of tetracycline in general, or the production of chelocardin and/or any analogues thereof).  Further, the specification does not sufficiently disclose the use of host cells other than Streptomyces albus del14 (see page 41; and Table 2) or a nexus between the limited results achieved with S. albus and any other host cells for the claimed functions (i.e. production of tetracycline in general, or the production of chelocardin and/or any analogues thereof). Thus, the specification does not sufficiently disclose the production of tetracyclines other than chelocardin. The specification does not sufficiently disclose the production of analogues of chelocardin. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species.  Therefore, the only way to determine if the functional property of any given combination is indeed retained, is empirical testing of each and every variant in a variety of host cells.  Testing such a vast number of combinations would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine.  Thus, based on the almost unfathomable number of possibilities, a non-routine amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success. 
State of the Prior Art and Level of Predictability in the Art: At the time of filing, the state of the art was such that heterologous production of chelocardin was still under development and therefore necessarily unpredictable. For example, Lukezic et al. 2013 (Identification of the chelocardin biosynthetic gene cluster from Amycolatopsis sulphurea: a platform for producing novel tetracycline antibiotics; Microbiology 159: 2524-2532) teaches chelocardin (CHD) is an atypical tetracycline prepared by the rare actinobacterium Amycolatopsis sulphurea with a yet-to-be identified mechanism of action (e.g. page 2525 and Figure 1). Lukezic teaches that CHD contains a number of unusual characteristics such as planarity of the tetracyclic rings, hydrophobicity, substituent groups and starter moieties wherein collectively the required enzymes deliver a molecule with different aromatization of ring carbons (e.g. see page 2531, conclusions). Furthermore, Edelman et al. 2001 (Degeneracy and complexity in biological systems; PNAS 98(24): 13763-13768) reviews the degeneracy of the genetic code and outlines that a specific protein sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding protein sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for a particular amino acid. Thus, the state of the art supports that the skilled artisan requires guidance on the critical structures of the polypeptide per se (e.g. its sequence and/or critical domains within its sequence). Therefore, because the claimed functions cannot be predicted from the claimed partial structures, the functional characteristics must be determined empirically.  However, based on the astronomically vast number of host cells, tetracycline molecules and/or sequence variations permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to heterologous production of chelocardin in an S. albus del14 bacterial host strain, comprising nucleic acids encoding for each and all of the fully described sequences identified as SEQ ID NO: 1-24, as they are found in the naturally occurring gene cluster; to all of the other 80% sequence variations, mixed-and-matched in numerous combinations, without any limitation on positioning, in numerous other host cells, yielding any other tetracyclines, in general, or chelocardin and/or poorly describe analogues of chelocardin, specifically.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such success, after the fact. Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which hosts, which tetracyclines, and/or which sequence variations retain their necessary functional properties and thereby carry out the full scope of the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous hosts, tetracyclines, and sequence variants, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining the functional properties, would not reduce the amount of experimentation required to determine which of numerous options and/or combinations would retain their claimed functions (i.e. the functional properties still must be determined empirically).  Therefore, the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed partial structures and sequence variations with required functions, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the full scope of the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Conclusion
11. No claims are allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 20, 2022